ORDER

PER CURIAM.
AND NOW, this 28th day of August, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue as framed by Petitioner:
Does the Right-to-Know Law preclude a local agency from arguing on appeal to the Office of Open Records and to sub*119sequent courts the bases for denying access to a requested record that were not specifically cited in the agency’s initial denial of the request for access?
The Commonwealth Court’s decision is VACATED and the matter is REMANDED for reconsideration in light of Levy v. Senate of Pennsylvania, — Pa. -, 65 A.8d 361 (2013); see Chester Cmty. Charter Sch. v. Hardy, 38 A.3d 1079, 1087 (Pa.Cmwlth.2012) (“Some of the records sought by Requester may reach beyond the governmental function performed by Management, but Charter School failed to so specify them in its written March 9, 2009, response.”), without prejudice to Petitioner’s ability to raise its other issues in a timely request for discretionary review following the Commonwealth Court’s disposition on remand.